     Case 2:19-cv-02383-JAM-KJN Document 59 Filed 05/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DARLENE CODY,                                        No. 2:19-cv-02383-JAM-KJN PS
12                          Plaintiff,
13                v.                                      ORDER
14   CALIFORNIA SUPERIOR COURT IN
     AND FOR TRINITY COUNTY, et al.,
15
                            Defendants.
16

17                In light of the Findings and Recommendations (ECF No. 55) pending in this matter, the

18   initial scheduling conference set for May 21, 2020 is hereby VACATED. If necessary, the court

19   will reset the conference at a later date.

20   IT IS SO ORDERED.

21   Dated: May 14, 2020

22

23

24

25
     /2383.cody
26
27

28
                                                         1
